Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This Office Action is responsive to Applicant’s Remarks/Amendment received on 2/1/2021, in which, claims 1, 12, 13 are amended, claims 14-16 are newly added, claims 1-16 are pending.  Claims 1, 12 and 13 are independent claims. Claims 1-16 are rejected. 

Summary of claims

 3.	Claims 1-16 are pending, 
	Claims 1, 12, 13 are amended,
	Claims 14-16 are newly added,
	Claims 1, 12 and 13 are independent claims,
           Claims 1-16 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 2/1/2021, with respect to the rejection(s) of claim(s) 1-16 under 103 have been fully considered and are not persuasive in view of new rejection ground(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

5.	Claims 1-8, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Osamu Kukimoto et al (US Publication 20170060245 A1, hereinafter Kukimoto), and in view of Shira Weinberg et al (US Publication 20150332564 A1, hereinafter Weinberg). 

As for independent claim 1, Kukimoto discloses: An electronic apparatus for recording audio signals comprising ([0036], the input device inputs and receives the contents of the user’s speech through the microphone; [0037], the input device sets a vibration pattern of the vibration element appropriate to the audio mode): a user interface member that can be operated by a user (Abstract, an operation panel operated by a user); a vibrator for vibrating the user interface member at a predetermined frequency ([0075], the vibration element is vibrated at a lower frequency; [0110], controls the vibration frequency linked to the currently set vibration pattern with reference to the vibration condition information), said vibrations indicating operation of the user interface member by the user ([0038], the input device controls the vibration element to generate the vibration pattern set so as to give the user the tactile sensation appropriate to the audio mode that is the to-be-controlled object as feedback); 
an environmental sound detector for detecting an environmental sound at the predetermined frequency ([0005], the device detects the noise level of the environment, and compares the noise level with a noise level threshold); and at least one processor or circuit which function as a controller for suppressing the vibration of the vibrator at the predetermined frequency according to a level of the environmental sound at the predetermined frequency detected by the environmental sound detector (Abstract, changing the alert according to the detected noise level of the environment; [0054], determining the vibration alert based on identifying a noise level of the environment within the vibration frequency range of the alert).
Kukimoto and Weinberg are in analogous art because they are in the same field of endeavor, providing vibration as feedback to user. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Kukimoto using the teachings of Weinberg to include detecting noise level of the environment and changing vibration alert based on the detected environment noise. It would provide Kukimoto’s device with the enhanced capability of adjusting vibration based on the level of the detected environmental sound so user can receive appropriate vibration feedback when there is sound in environment. 

the vibrator is capable of changing the frequency of the vibration (Kukimoto: [0075], the vibration element is vibrated at a lower frequency; [0110], controls the vibration frequency linked to the currently set vibration pattern with reference to the vibration condition information; Weinberg: [0054], the frequency spectrum may comprise a vibration frequency spectrum).

As for dependent claim 3, Kukimoto-Weinberg further discloses: the controller controls the vibration of the vibrator so that the vibrator vibrates the user interface member at least at one of a first frequency band and a second frequency band, depending on a level of each of the environmental sound at the first frequency band and at the second frequency band (Kukimoto: [0075], the vibration element is vibrated at a lower frequency; [0110], controls the vibration frequency linked to the currently set vibration pattern with reference to the vibration condition information; Weinberg: Abstract, changing the alert according to the detected noise level of the environment; [0054], determining the vibration alert based on identifying a noise level of the environment within the vibration frequency range of the alert).

As for dependent claim 4, Kukimoto-Weinberg further discloses: the controller suppresses the vibration at the predetermined frequency band  according to a comparison result between the level of the environmental sound at the predetermined frequency band with a predetermined threshold value, wherein the first threshold value is determined based on a noise characteristic of the vibrator when the vibrator is vibrated at the predetermined frequency band (Kukimoto: [0075], the vibration element is vibrated at a lower frequency; [0110], controls the vibration frequency linked to the currently set vibration pattern with reference to the vibration condition information; Weinberg: Abstract, changing the alert according to the detected noise level of the environment; [0054], determining the vibration alert based on identifying a noise level of the environment within the vibration frequency range of the alert).

As for dependent claim 5, Kukimoto-Weinberg further discloses: the first threshold level is determined based on the noise characteristic of the vibrator when the vibrator is vibrated at the predetermined frequency band in a silent state (Weinberg: [0054], the frequency spectrum may comprise a vibration frequency spectrum).

As for dependent claim 6, Kukimoto-Weinberg further discloses: the controller has a mode to stop the vibration of the vibrator when suppressing the vibration of the vibrator (Kukimoto: [0140], stop the vibration unit from vibration).

As for dependent claim 7, Kukimoto-Weinberg further discloses: the controller has a mode to stop the vibration of the vibrator at the first frequency band and allow the vibration of the vibrator at the second frequency band, a mode to stop the vibration of the vibrator at the second frequency band and allow the vibration of the vibrator at the first frequency band, and a mode to stop the vibration of the vibrator at both of the first frequency band and the second frequency band, when suppressing the vibration of the vibrator (Kukimoto: [0140], stop the vibration unit from vibration).

As for dependent claim 8, Kukimoto-Weinberg further discloses: the first frequency band and the second frequency band do not overlap (Kukimoto: [0039], different vibration patterns).

As for dependent claim 11, Kukimoto-Weinberg further discloses: the controller suppresses the vibration at the predetermined frequency band according to a level of the environmental sound at the predetermined frequency band in a case where a photography mode for recording a sound inputted by a sound input unit is selected (Kukimoto: [0075], the vibration element is vibrated at a lower frequency; [0110], controls the vibration frequency linked to the currently set vibration pattern with reference to the vibration condition information; Weinberg: Abstract, changing the alert according to the detected noise level of the environment; [0054], determining the vibration alert based on identifying a noise level of the environment within the vibration frequency range of the alert).

As per Claim 12, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.



As for dependent claim 14, Kukimoto-Weinberg further discloses: the controller suppresses the vibration at the predetermined frequency band so that the vibration at the predetermined frequency band in a case where the level of the environmental sound at the predetermined frequency band is larger than the predetermined threshold value is smaller than the vibration at the predetermined frequency band in a case where the level of the environmental sound at the predetermined frequency band is smaller than the predetermined threshold value (Kukimoto: [0075], the vibration element is vibrated at a lower frequency; [0110], controls the vibration frequency linked to the currently set vibration pattern with reference to the vibration condition information; Weinberg: Abstract, changing the alert according to the detected noise level of the environment, and compare the noise level of the environment with a threshold; [0054], determining the vibration alert based on identifying a noise level of the environment within the vibration frequency range of the alert).

As for dependent claim 15, Kukimoto-Weinberg further discloses: the controller suppresses the vibration at the first frequency band so that the vibration at the first frequency band in a case where the level of the environmental sound at the first frequency band is larger than the predetermined threshold value is smaller than the vibration at the first frequency band in a case where the level of the environmental sound at the first frequency band is smaller than the predetermined threshold value (Kukimoto: [0075], the vibration element is vibrated at a lower frequency; [0110], controls the vibration frequency linked to the currently set vibration pattern with reference to the vibration condition information; Weinberg: Abstract, changing the alert according to the detected noise level of the environment, and compare the noise level of the environment with a threshold; [0054], determining the vibration alert based on identifying a noise level of the environment within the vibration frequency range of the alert).

As for dependent claim 16, Kukimoto-Weinberg further discloses: the controller makes the vibration at the first frequency band larger than the vibration at the second frequency band in a case where the level of the environmental sound at the first frequency band is larger than the level of the environmental sound at the second frequency band (Kukimoto: [0075], the vibration element is vibrated at a lower frequency; [0110], controls the vibration frequency linked to the currently set vibration pattern with reference to the vibration condition information; Weinberg: Abstract, changing the alert according to the detected noise level of the environment, and compare the noise level of the environment with a threshold; [0054], determining the vibration alert based on identifying a noise level of the environment within the vibration frequency range of the alert).

s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Kukimoto and Weinberg as applied on claim 1, and further in view of Takahilo Inada et al (US Publication 20080257018 A1, hereinafter Inada).

As for dependent claim 9, Kukimoto-Weinberg does not disclose calculating a difference value between the threshold value and the sound value, Inada discloses: wherein the controller calculates a first difference value between the first threshold value and the environmental sound at the first frequency band, calculates a second difference value between the first threshold value and the environmental sound at the second frequency band ([0113], the comparison section outputs differences between the noise component determination values N1, N2 and the thresholds TH1, TH2 as comparison results), and relatively increases the vibration at the first frequency band than at the second frequency band if the first difference value is larger than the second difference value.
Kukimoto and Weinberg and Inada are in analogous art because they are in the same field of endeavor, providing feedback to detected sound. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Kukimoto-Weinberg using the teachings of Inada to include calculating the differences between the sound values and the threshold values. It would provide Kukimoto’s device with the enhanced capability of adjusting vibration based on more accurate determination on detected sound.

wherein the controller calculates a difference value between the first threshold value and the environmental sound at the predetermined frequency band, and suppresses the vibration at the predetermined frequency band depending on a comparison result between a second threshold value and at least one of a part, a whole and an average of the difference value ([0113], the comparison section outputs differences between the noise component determination values N1, N2 and the thresholds TH1, TH2 as comparison results).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171